Citation Nr: 1454138	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-03 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral foot condition, also claimed as hallux valgus.  


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel






INTRODUCTION

The Veteran had active duty service from July 1974 to July 1976 and from June 1983 to July 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for hallux valgus, also claimed as bilateral foot condition.  

In November 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in St. Paul, Minnesota.  The transcript of this hearing is a part of the record.  

The Board notes, that in addition to the paper claims file, there are also Virtual VA and VBMS paperless files associated with the Veteran's claim.  The documents in the Virtual VA and VBMS paperless claims file are either duplicative in the paper file or irrelevant to the issue on appeal.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the medical evidence shows a diagnosis of bilateral hallux valgus, there is credible lay evidence that the claimed condition is casually related to an incident during service, and there is medical evidence that links the bilateral hallux valgus to service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hallux valgus are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

As the Board's decision herein to grant service connection for a bilateral foot condition constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regards to this issue. 

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

A. Bilateral Foot Condition

The Veteran contends that he developed a bilateral foot condition that is directly related to the amount of marching and running during active duty service. 

In December 2010, the Veterans Service Center Manager issued a formal finding on the partial unavailability of service treatment records.  The evidence of record consists of the Veteran's May 1974 enlistment examination, February 1983 enlistment examination, and treatment records dated through March 1987.  

The Board recognizes that there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been, or in actuality were destroyed in the possession of the government. See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The May 1974 enlistment examination noted pes cavus deformity of the feet,  callouses, and probable ichthyosis.  A May 1976 treatment record reported that the Veteran complained of sore feet for the past 2-3 days and that he had been walking a lot during guard duty.  The clinician found callouses and some abrasions on the heels.

A June 1983 treatment record revealed the Veteran had swelling on both heels for the past 10 days.  A physical examination revealed edema around the Achilles tendon and pain upon squeezing.  The Veteran was also noted to have a slight limp and was diagnosed with acute tendonitis of both ankles.  Another service treatment record later that month showed continued swelling of the Achilles tendon.  A physical examination revealed edema and Achilles crepitus.  

An October 1986 treatment record showed he had an emergency room visit for complaints of bilateral foot pain over the past year.  The Veteran also complained of callouses.   
  
The post-service medical evidence showed that the Veteran had reported a history of callousing with the date of onset in 1976.  

A January 2011 VA examination report included the Veteran's complaint of foot and heel pain that was aggravated by prolonged walking.  The Veteran was diagnosed with mild hallux valgus.  The Veteran reported pain on the heel and balls of the feet while standing and walking.  A physical examination revealed objective evidence of tenderness and abnormal weight bearing on both feet as well as extreme dry, cracking hyperkeratotic feet.  There was no evidence of hammertoes, pes cavus, malunion or nonunion of the tarsals or metatarsal bones, flat foot, atrophy of the foot, or any other foot deformity.  An X-ray report revealed bilateral mild hallux valgus with mild spurring at the head of the right first metatarsal.  No erosive changes were seen, and the remaining joint paces of the foot were smooth without evidence of hypertrophic or erosive change.  The examiner found that the Veteran's hallux valgus was less likely as not caused by military service.  The examiner provided a rationale that there was no evidence of hallux valgus in the claims file which could cause abnormal gait or pressure with callousing.     

In March 2011, the Veteran's private physician, Dr. J.M., wrote a letter to the VA in support that the Veteran's hallux valgus foot deformity was "definitely exacerbated" by his time in the military.  The physician noted that the Veteran served on active duty until 1991, where he worked in the infantry and tank division, and was excessively walking and hiking in boots in near frostbite conditions.  The physician also found that the extensive skin changes were also related to ongoing hiking and continued to contribute to his foot pain and abnormalities.  The physician found no other predisposing factor and indicated that the Veteran's civilian life did not contribute to the disease.  The physician also found no other trauma or injury to his feet.  In December 2011, the letter was amended to reflect that the private physician had reviewed the Veteran's service treatment records and all past treatment records and documentation.  

The Veteran was also treated for his bilateral foot condition at the VA Medical Center in St. Cloud, Minnesota.  In a January 2012 treatment record from a VA podiatrist, the Veteran complained of a painful bunion on the right foot as well as bilateral foot pain.  The Veteran contended that his hallux valgus deformity was exacerbated by military service in the infantry and tank divisions by excessive walking and hiking in boots.  A physical examination revealed moderate hallux valgus in the right foot and mild hallux valgus in the left foot with dorsal exostosis on the left foot.  The Veteran also reported that the bunion on his right foot also had its onset during service from wearing combat boots.  The podiatrist found that the ankle joints were within normal limits and that the Veteran had no other complaints other than bunion pain and ichthyosis.  The podiatrist diagnosed the Veteran with bilateral hallux valgus and referred the Veteran for a compensation and pension examination to evaluate his bunion deformity.  The podiatrist also concluded as follows:  "[I]t is my opinion that the [Veteran's] deformity is consistent with possible exacerbation by his service connection." The podiatrist also noted that a private physician letter also supported the Veteran's contention that his bilateral foot condition was caused by service. 

A March 2012 VA addendum opinion found that the Veteran's bilateral hallux valgus was not caused by, the result of, or aggravated by military service.  The VA examiner opined that there was no medical evidence of this condition until 20 years after discharge and that this was just the natural progression of this condition.

In November 2013, the Veteran testified at his November 2013 Board hearing that he had dealt with his bilateral foot condition since service.  The Veteran noted that his specialty was of an infantryman and armored crewman where he wore military boots and was often on his feet.  The Veteran reported having an abnormal gait and limited ability to walk long distances.  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Board finds that the Veteran is clearly competent to attest to his symptoms regarding pain, abnormal gait, and limitation of walking.  Such symptoms are "observable" symptoms that a lay person is capable of observing and reporting.  See Layno, supra.  Therefore, the Board finds that the Veteran's assertions regarding his in-service and post-service symptoms are of probative value.  

Turning to the question of whether there is a nexus, or link, between the currently shown disability and the in-service injury, the record shows that the Veteran was seen for foot problems to include complaints of callouses, abrasions, and bilateral foot pain during service.  The March 2011 private physician stated that he had reviewed the Veteran's service treatment records and all past medical records.  The physician noted that the Veteran served on active duty in the infantry and tank division where he wore combat boots to walk and hike in near frostbite conditions.  The physician found significant hallux valgus that was "definitely exacerbated" by his time in the military.  The examiner also ruled out any other predisposing factors, such as civilian life, or any other trauma or injury to his feet.  

Therefore, based on the evidence of record, and resolving all doubt in the Veteran's favor, the Board concludes that the criteria for service connection for a bilateral foot condition have been met.  The March 2011 private physician found that the Veteran's foot condition was aggravated by military service.  This opinion was based upon a review of the Veteran's medical history and contained a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Moreover, the Veteran has consistently reported that he had bilateral foot problems in service that had continued since that time.  Again, the Board observes that the Veteran, as a layperson, is competent to report events within the realm of his personal experience.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In so finding, the Board recognizes that the record suggests that the Veteran's hallux valgus pre-existed service.  The May 1974 enlistment examination report, however, did not note this condition so the statutory provisions of 38 U.S.C.A. § 1111 apply.  Regardless of whether there is clear and unmistakable evidence that the Veteran's hallux valgus pre-existed service, the burden of showing clear and unmistakable evidence that a pre-existing hallux valgus disorder was not aggravated by such service could never be met in light of the missing service treatment records and the Veteran's lay statements.  Thus, the presumption of soundness cannot be rebutted, and the claim is one for service connection based on service incurrence.
  
Accordingly, when resolving the benefit of the doubt in favor of the Veteran, the Board must conclude that the evidence is in at least a state of equipoise and service connection for a bilateral foot condition is warranted.  38 U.S.C.A.  § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hallux valgus is granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


